Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Please modify the claim 14 to recite the multi8laered structure of the reflective layer or that it is EUV reflective. Conventional reflective layers such as metal films do not work in the EUV. Please use language from the specification and point to the basis in the response. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-16,18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hayashi et al. 20080182183.
Hayashi et al. 20080182183 teaches in example 2, a SiO2-TiO2 substrate which is coated on its backside with Cr, a reflective multilayer of alternating Mo/Si layers was formed on the front surface, a capping Ru layer was then formed, and a Ta55Hf45 layer with a nitrogen content of less than 0.05 At% formed upon this as in example 1 and then a Ta35Hf15O15N35 low reflection layer was formed upon this. This was then patterned [0144-0231].   Comparative example 2 was formed similarly to examples 1 and 2 with a reflective layer, absorber layer and low reflection layer, but the absorber layer was Ta28Hf22N50 and the absorber and overlaying low reflection layer were patterned using etching with an etch rate of 20 nm/min and evaluated using a pattern inspection light [0251-0260]. 
	The examiner is interpreting the TaHfON low reflective layer of inventive example 2 and the TaHfN absorber layer and TaHfON layers of comparative example 2 as meeting the limitations for the patterned phase shift material. 
	Not that the language “includes” the recited nitrides, which does not preclude other materials/element being present, such as oxygen. 
Claims 14-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya JP 2007-273514.
Hosoya JP 2007-273514 (machine translation attached) teaches in example 1, a SiO2-TiO2 substrate,  a reflective multilayer of alternating Mo/Si layers was formed on the front 80Zr20 layer.  The absorber layer was then coated with a resist and patterned [0042-0047]. The express use of TaHf, TaHfN, TaZr and TaZrN is disclosed [0015,0018]. The thickness of the absorber can be 30-100 nm 0021]. 
	It would have been obvious to form a TaHfN or TaZrN absorber layer based upon the disclosure at [0015,0018]. 
Claims 14-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi 20110200920.
Hayashi 20110200920 in example 1, a SiO2-TiO2 substrate which is coated on its backside with Cr, a reflective multilayer of alternating Mo/Si layers was formed on the front surface, a capping Ru layer was then formed, and a TaNH layer with a nitrogen content of less than 0.05 At% formed upon this as in example 1 and then a TaONH low reflection layer was formed upon this. This was patterned and evaluated using pattern inspection light [0135-0192].  Example 3 is similar, but uses a TaN absorber layer [0216-0237]. The use of Ta absorber layers with at least 55 At% Ta and additives such as Hf, Si, Ge, B, N, H is disclosed with TaHfN and TaZrN among those exemplified [0072-0073].
It would have been obvious to form a TaHfN or TaZrN absorber layer based upon the disclosure at [0072-0073]. 
Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. 20070128528.
	Hess et al. 20070128528 teaches in examples 5, a substrate with a Mo/Si reflective multilayer, a Si capping layer, a SiO2 buffer layer, a TaN absorber layer, an Al2O3 AR dielectric sublayer and an AR TaON  semitransparent sublayer which is then patterned using the etching shown in table 5. The phase shift layer is a bilayer comprising a phase shift control layer and a 
With respect to claims 14-18 and 20-21, it would have been obvious to one skilled in the art to modify the EUV mask of example 5 of Hess et al. 20070128528 by adding Ti, TiN, Zr, ZrN, Hf, HfN, Cr, CrN, Nb, NbN, Mo, MoN, W or WN to the TaON semitransmissive layer with a reasonable expectation of success in forming a useful EUV mask with a bilayer AR structure which shifts the phase of the incident light/radiation based upon the disclosure of Hess et al. at [0115,0133]. 
With respect to claims 14-21, it would have been obvious to one skilled in the art to modify the EUV mask of example 5 of Hess et al. 20070128528 by replacing the TaON semitransmissive sublayer with a TiON sublayer including Zr or ZrON with a reasonable expectation of success in forming a useful EUV mask with a bilayer AR structure which shifts the phase of the incident light/radiation based upon the disclosure of Hess et al. at [0115,0133]. 
With respect to claims 14-18 and 20-21, it would have been obvious to one skilled in the art to modify the EUV mask of example 5 of Hess et al. 20070128528 by replacing the TaON semitransmissive sublayer with a sublayer of TiON, HfON, WON or CrON combined with at least one of Ti, TiON, Zr, ZrON, Mo, MoON or Nb or NbON with a reasonable expectation of .
Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shoki 20110027703, in view of Hess et al. 20070128528.
Shoki 20110027703 in examples 1 teaches a substrate (1), provided with a multilayered Mo/Si reflective layer (4), a CrN buffer layer (5), a semitransmissive Ta70N30 lower phase shift layer (8), upper phase shift layer (antireflection layer, 9) of TaO, and a TaN absorber film (10) which is then patterned [0065-0080].  The phase shift layer is a bilayer of layers 8 and 9.
With respect to claims 14-16,18 and 20-22, it would have been obvious to one skilled in the art to modify the EUV mask of example 1 of Shoki 20110027703 by adding Ti, TiN, Zr, ZrN,Hf,HfN, Cr, CrN, Nb, NbN, MoMoN, W or WN to the TaN semitransmissive sublayer with a reasonable expectation of success in forming a useful EUV mask with a bilayer phase shifting structure based upon the disclosure of Hess et al. at [0115,0133]. 
With respect to claims 14-21, it would have been obvious to one skilled in the art to modify the EUV mask of example 1 of Shoki 20110027703 by replacing the TaN semitransmissive phase shifting sublayer with a TiN sublayer including Zr or ZrN with a reasonable expectation of success in forming a useful EUV mask with a bilayer phase shifting structure based upon the disclosure of Hess et al. at [0115,0133]. 
With respect to claims 14-18 and 20-21, it would have been obvious to one skilled in the art to modify the EUV mask of example 1 of Shoki 20110027703 by replacing the TaN semitransmissive phase shifting with a sublayer of TiN, HfN, WN or CrN combined with at least one of Ti, TiN, Zr, ZrN, Mo, MoN or Nb or NbN with a reasonable expectation of success in 
Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable of Yan 20060222961, in view of Hess et al. 20070128528.
Yan 20060222961 teaches with respect to figure 1, a substrate (110), a Mo/Si reflective multilayer (220), a capping layer (230), a thin/leaky absorber layer formed of TaN with a thickness of 46 nm which yields a phase shift of 180 degrees and an image contrast of 93.0%. The absorber can be (three) different thicknesses to yield different phase shifts and transmissivities [0013-0030, particularly 0028-0029]. The absorber can be formed of carbides, nitrides, borides or silicides of metals, including Al, Al,-Cu, Cr, Ta, Ti, W and alloys of these with TaN, NiSi, TaB,TaSi,TaSiN and TiN  exemplified [0044-0045].
With respect to claims 14-18 and 20-22, it would have been obvious to one skilled in the art to modify the EUV mask exemplified in Yan 20060222961 by adding Ti, TiN to the TaN leaky/phase shifting absorber with a reasonable expectation of success in forming a useful EUV mask with a bilayer phase shifting structure based upon the disclosure of Hess et al. at [0115,0133] and the recitation of TiN and TaN as useful absorbers at [0045] of Yan 20060222961.
With respect to claims 14-18 and 20-21, it would have been obvious to one skilled in the art to modify the EUV mask exemplified in Yan 20060222961 by adding Zr, ZrN,Hf,HfN, Cr, CrN, Nb, NbN, MoMoN, W or WN to the TaN leaky/phase shifting absorber with a reasonable expectation of success in forming a useful EUV mask based upon the disclosure of Hess et al. at [0115,0133] and the direction to nitrides of various metals as useful absorbers at [0044-0045] of Yan 20060222961.

With respect to claims 14-21, it would have been obvious to one skilled in the art to modify the EUV mask exemplified in Yan 20060222961 by forming a TiN phase shifting absorber  with Zr or ZrN added to it in place of the TaN leaky absorber to form a leaky/phase shifting absorber with a reasonable expectation of success in forming a useful EUV mask based upon the disclosure of Hess et al. at [0115,0133] and the direction to nitrides of various metals as useful absorbers, including TiN at [0044-0045] of Yan 20060222961.
With respect to claims 14-18 and 20-21, it would have been obvious to one skilled in the art to modify the EUV mask exemplified in Yan 20060222961 by forming a TiN phase shifting absorber  with Zr, ZrN,Hf,HfN, Cr, CrN, Nb, NbN, MoMoN, W or WN added to it in place of the TaN leaky absorber to form a leaky/phase shifting absorber with a reasonable expectation of success in forming a useful EUV mask based upon the disclosure of Hess et al. at [0115,0133] and the direction to nitrides of various metals, including TiN  as useful absorbers at [0044-0045] of Yan 20060222961.
With respect to claims 14-18 and 20-21, it would have been obvious to one skilled in the art to modify the EUV mask of exemplified in Yan 20060222961 by replacing the TaN leaky absorber layer with a layer of TiN, HfN, WN or CrN combined with at least one of Ti, TiN, Zr, ZrN, Mo, MoN or Nb or NbN with a reasonable expectation of success in forming a useful EUV mask based upon the disclosure of Hess et al. at [0115,0133] and the direction to nitrides of various metals as useful absorbers at [0044-0045] of Yan 20060222961.
Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable of Yan 20060222961, in view of Hess et al. 20070128528, further in view of Oh 20100304277.

	It would have been obvious to modify the mask rendered obvious by the combination of Yan 20060222961 and Hess et al. 20070128528 by adding an absorber layer on the phase shifting absorbers so that the light can be blocked in the frame region as taught by Oh 20100304277. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-18 and 20-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10719008. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims all seek coverage for EUV masks with reflective layers and phase shifting layers of at least two metal nitrides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 13, 2021